internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-116236-98 date date company shareholders properties plr-116236-98 a b c d e f g dear this letter responds to a letter from your authorized representative dated date and received date as well as subsequent correspondence submitted on behalf of company requesting a ruling that the rental income received by company from the properties is not passive_investment_income within the meaning of sec_1362 company represents the following facts company was incorporated in a and intends to elect under sec_1362 to be an s_corporation effective b it has c_corporation earnings_and_profits company leases the properties to various unrelated commercial and residential tenants through company's c employees as well as through independent contractors company provides various services to the properties in its real_estate leasing and management business these services include property inspection heating cooling and plumbing repairs grounds maintenance and general upkeep snow removal painting pest control and handling of tenant concerns and complaints in addition to the services provided to tenants company handles the usual leasing and administrative functions involved in managing real_estate company received or accrued approximately d in rents and paid_or_incurred approximately e in relevant expenses in f on the properties the figures for g are comparable plr-116236-98 except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation after applying the applicable law and regulations to the facts as presented in this ruling_request we conclude that the rents company receives from the properties are not passive_investment_income under sec_1362 except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company's eligibility to elect s_corporation status further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remain sec_4 plr-116236-98 passive for purposes of sec_469 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely jeff erickson assistant to the chief branch office of assistant chief_counsel passthroughs and special industries encl copy for sec_6110 purposes
